932 F.2d 981
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Martin S. ACUNA, Petitioner,v.OFFICE OF PERSONNEL MANAGEMENT, Respondent.
No. 90-3479.
United States Court of Appeals, Federal Circuit.
April 10, 1991.

Before PAULINE NEWMAN, Circuit Judge, Jack R. MILLER, Senior Circuit Judge, and PLAGER, Circuit Judge.
DECISION
PER CURIAM.


1
Martin S. Acuna appeals from the decision of the Merit Systems Protection Board, No. SE08319010006, dismissing his appeal of a decision of the Office of Personnel Management (OPM), denying retirement benefits, on the grounds that the appeal was untimely filed and that Mr. Acuna had failed to show good cause for the late filing.  We affirm.

OPINION

2
OPM denied Mr. Acuna's application for benefits on April 9, 1984, because his appointments to various services between 1945 and 1976 were not creditable for a deferred annuity under the Civil Service Retirement System.  OPM reaffirmed its decision by letter on May 6, 1985.  No error in that decision has been identified by Mr. Acuna.  In addition, he has provided no explanation of his four-year delay in filing an appeal.  See 5 C.F.R. 1201.22(b).  The Board was not required to excuse the late filing.